Title: From John Adams to Thomas Boylston, 17 January 1783
From: Adams, John
To: Boylston, Thomas


Sir
Paris January 17. 1783

Your Favour of the 23 of December never reached me, till to day. The Souvereignty of the United States of America, is indeed recognized by Great Britain, Holland and France explicitly, and will probably be So Soon by all the Nations of the Earth. Much remains however to be done, I agree with you. To remove all Causes of Disunion and cement the Affections and Confederation of the States, to give Stability and Authority to the Laws, to extend our Commerce and regulate our Finances, to preserve Intelligence and Virtues in the People and at the Same time a martial Spirit and military Establishments So that our Liberties may neither be in danger at home nor from abroad; to regulate the system of foreign Affairs So that We may be as Usefull to Europe, and derive as much benefit from it as our natural Situation and Circumstances will admit, without being duped by its Artifices or infested with its faults; is Occupation Sufficient for all the Talents and Virtues which our Country affords.
Europe is indeed as you observe an excellent School, but it is a detestible one at the Same time, and I confess to you, I Sometimes fear We shall be better Schollars at learning its Vices and Follies than its usefull Institutions and commendable Qualities.
I am not able to give you any Information respecting Peace or War. my private opinion is, that there will not be another Campain though the Peace may not be determined on, long before the Time for opening one.— But this opinion is founded upon Reasons so uncertain even in my own mind that I cannot depend much upon it, nor pretend to advise you.— I am, sir your humble servant
John Adams
 